DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Response to Amendment
In the claim amendments filed along with the RCE on 2/17/2022, claims 1, 9, and 11 have been amended and claim 8 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:

Allowable Subject Matter
Claims 1-7, 9-11, 14, 16 allowed.
The following is an examiner’s statement of reasons for allowance: in addition to the Reasons of Allowance provided in the prosecution history, the prior art of record (both examiner and applicant cited) fail to disclose, teach, or suggest the method of claim 1 including pre-flushing the medical device with a gas to displace air and exposing the medical device to flushing solution to remove gas from the medical device and the kit of claim 11 including a source of gas for pre-flushing the medical device to displace air in combination with the flushing solution as claimed.
Examiner particularly considered US Pub. No. 2007/0181157 A1 to Dadourian as disclosing a method for flushing air from a medical device using a highly blood-soluble gas, such as carbon dioxide.  However, Dadourian fails to disclose, teach, or suggest further flushing the medical device with a flushing solution for absorbing gas within the medical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 2, 2022